Citation Nr: 0941516	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO. 06-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased rating for chondromalacia 
patella, right knee, currently evaluated at 10 percent 
disabling.

2. Entitlement to service connection for migraine headaches.

3. Entitlement to service connection for left knee strain, 
including as secondary to the service-connected disability of 
chondromalacia patella, right knee.

4. Entitlement to service connection for a left leg 
disability, including as secondary to the service-connected 
disability of chondromalacia patella, right knee.

5. Entitlement to service connection for bilateral hip 
strain, including as secondary to the service-connected 
disability of chondromalacia patella, right knee.

6. Entitlement to service connection for a low back 
condition, including as secondary to the service-connected 
disability of chondromalacia patella, right knee.


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from August 2000 through 
October 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. The Atlanta, Georgia, RO is presently 
handling the Veteran's claim.

The issues of entitlement to service connection for migraine 
headaches, and entitlement to service connection for left 
knee strain, left leg disability, bilateral hip strain, and a 
low back condition, including as secondary to the service-
connected disability of chondromalacia patella, right knee 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board notes that the issues of entitlement to service 
connection for carpal tunnel syndrome and for bilateral flat 
feet were included in the Veteran's notice of disagreement 
(NOD), but not with her substantive appeal. She has therefore 
not perfected an appeal as to these two issues and they are 
not within the Board's jurisdiction.


FINDINGS OF FACT

1. Competent medical evidence does not show that the 
Veteran's right knee flexion limited to 30 degrees, extension 
limited to 15 degrees, or of ankylosis; dislocated semi lunar 
cartilage, frequent episodes of locking, pain, effusion into 
the joint; removal of symptomatic semi lunar cartilage, 
malunion of the tibia and fibula with moderate knee or ankle 
disability; or genu recurvataum.

2. Competent medical and lay evidence has established that 
the Veteran's right knee has slight lateral instability 
manifested by infrequent buckling and/or giving way.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
chondromalacia patella, right knee, are not met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, DC 5099-5014 (2009).

2. The criteria for a separate 10 percent rating for slight 
lateral instability of the right knee are met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a rating in excess of 10 percent for 
her service-connected right knee disability. She was 
initially service connected for chondromalacia, right knee, 
by way of the January 2003 rating decision. She did not 
appeal that decision. In May 2004, she filed a claim for an 
increased rating, which was denied in the January 2005 rating 
decision under appeal.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994). 
Consistent with the facts found, the ratings may be higher or 
lower for different segments of the time, i.e., the ratings 
may be "staged." Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran presently receives a 10 percent rating for her 
right knee disability based upon limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261.  On her rating 
sheets, the Veteran has been assigned this rating with a 
reference Diagnostic Codes 5099-5014.  Her specific diagnosis 
(chondromalacia) is not listed in the Rating Schedule. 
Therefore, the RO assigned DC 5099 pursuant to 38 C.F.R. § 
4.27 (2009), which provides that unlisted disabilities 
requiring rating by analogy will be coded first by the 
numbers of the most closely related body part and "99." See 
38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 5014, for osteomalacia, 
which is rated on limitation of motion of the affected part, 
as arthritis.  

The rating criteria specific to the knee are found at DC 5256 
through 5263. Under DC 5256, a 30 percent rating is warranted 
if the Veteran's knee is ankylosed at a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees.  As ankylosis of the knee has not been demonstrated 
by the medical evidence, this rating code does not apply 
here.  

Separate compensable disability ratings may be assigned for a 
knee disorder if there is both instability under Diagnostic 
Code 5257, and arthritis which causes limitation of motion 
under Diagnostic Codes 5260 or 5261. See VAOPGCPREC 23-97. 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for recurrent subluxation or lateral 
instability which is productive of slight impairment of the 
knee. A 20 percent rating is warranted for moderate 
impairment. A 30 percent rating is warranted for severe 
impairment.

A 20 percent rating is also warranted under DC 5258 if there 
is evidence of cartilage, semilunar, dislocated, with 
frequent episodes of locking, pain, and effusion into the 
joint; and a 10 percent rating under DC 5259 if there was 
removal of symptomatic cartilage, semilunar.

Evidence of flexion limited to 30 degrees, or extension 
limited to 15 degrees also warrants a 20 percent rating under 
DC 5260 and 5261.

Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent disability rating under DC 
5262.

And, a 10 percent rating is warranted with evidence of genu 
recurvataum (acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated). DC 
5263.

The relevant evidence in this case includes VA outpatient 
treatment records and several VA examination reports.

In March 2004, the Veteran reported pain and infrequent 
episodes of giving way. Her VA physician noted full range of 
motion, but with pain, as well as global tenderness, but no 
instability on examination.  In December 2004, she was 
afforded a VA examination. At that time, the Veteran reported 
having lost 10 days of work in the prior 6 months due to pain 
in her knee. The examiner noted that her right knee flexion 
was 0 to 90 degrees, with no additional limitation on 
repetitive use. Extension was to 0 degrees, also with no 
additional limitation on repetitive use. No instability or 
ankylosis were noted.

A June 2005 outpatient note shows that she wears a knee brace 
for support. And, the Veteran continued to report pain to her 
outpatient doctor. See November and December 2005 outpatient 
report.

In March 2009, the Veteran was afforded her most recent VA 
(QTC) examination. At that time, she reported weakness, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance, locking and fatigability. Physical examination 
revealed right knee flexion to 100 degrees and extension to 
40. There was no additional degree noted on repetitive use. 
Her stability was noted as normal.


There is no additional evidence as to the current severity of 
the Veteran's right knee disability. At no time is there a 
showing of flexion limited to 30 degrees, or extension 
limited to 15 degrees, to warrant a 20 percent schedular 
rating under DC 5260 and 5261. There is no evidence of 
ankylosis or cartilage involvement with the right knee, or of 
tibia and fibula involvement or genu recurvatum. As such, a 
separate compensable rating is not warranted under the 
applicable rating criteria for those manifestations of a knee 
disability. 38 C.F.R. § 4.71a, DC 5256, 5258, 5259, 5262, 
5263.

However, as noted above, separate compensable disability 
ratings may be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261. See VAOPGCPREC 23-97. Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 10 percent rating is warranted for 
recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee. A 20 percent 
rating is warranted for moderate impairment. A 30 percent 
rating is warranted for severe impairment. In this case, 
while there is no basis for an increase beyond 10 percent for 
limitation of motion, there is both competent medical 
evidence and lay evidence of at least slight lateral 
instability of the left knee. See outpatient reports of 
giving way and use of a brace, as well as outpatient and VA 
examiner notations of such, cited above. There is no 
indication that this is a frequent occurrence. 

While the Veteran's right knee instability does not appear to 
be moderate or severe in nature, there is at least slight 
instability in her right knee that would cause her to report 
buckling and giving way, as well as use of a brace for 
support. There is no indication in the record that the 
Veteran is incompetent to report her symptoms, such that her 
reports of instability and her knee giving way should not be 
ignored. See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence). A 
layperson is competent to testify as to matters that can be 
observed and reported on without specialized medical training 
or expertise. See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. 465, 470 (1994). As such, the right knee warrants a 
10 percent rating under DC 5257 for slight lateral 
instability.

The Court has emphasized that when assigning a disability 
rating, it is also necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98. In this 
case, the VA examiners specifically noted the Veteran's pain 
on motion of the right knee, which increased functional loss, 
and also noted that there was no additional limitation on 
repetition of motion. These considerations were noted in the 
reports of functional loss and range of motion. The current 
10 percent rating compensates the Veteran's pain and 
limitations due to pain on repetitive movement. There is no 
evidence showing that an increase is warranted under either 
the applicable rating criteria or under DeLuca.

Because there is no evidence to support the Veteran's claim 
for an increase based upon limited motion, the preponderance 
of the evidence is in fact against his claim, and, therefore, 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating her claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide. 38 C.F.R. § 
3.159(b)(1). This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the June 2004, September 2004, and August 2007 letters 
to the Veteran satisfy VA's duty to notify the Veteran, 
including the additional duties required by Dingess.

VA also has a duty to assist the Veteran in substantiating 
her claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, her service treatment records, and VA outpatient 
treatment records have been associated with the claims 
folder. The Veteran has been afforded several VA/QTC 
examinations throughout the course of this appeal, and the 
reports are of record.

The Veteran has not notified VA of any additional available 
relevant records with regard to her claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.





ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee is denied.

A separate 10 percent evaluation for slight lateral 
instability of the right knee is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation.


REMAND

Service Connection - Migraine Headaches

A review of the claims folder reveals that VA has not 
afforded the Veteran the benefit of a VA opinion regarding 
the etiology of her migraine headaches. A current diagnosis 
of migraine headaches was established in the March 2009 QTC 
examination, and is shown in several outpatient treatment 
records after service. A review of her service treatment 
records reveals that she noted migraine headaches on her July 
2002 Report of Medical History, and the doctor noted a "long 
history of migraine headaches. 

VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination. See Duenas v. Principi, 
18 Vet. App. 512 (2004). In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim. According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2), 
38 C.F.R. §3.159(c)(4)(i). The Court in McLendon observed 
that the third prong, which requires that an indication that 
the claimant's disability or symptoms "may be" associated 
with the established event, is a low threshold. McLendon, 
20 Vet. App. at 83.

A medical opinion regarding the etiology of the Veteran's 
currently diagnosed migraine headaches, which were also noted 
in service, is clearly warranted in this case. A remand is 
necessary to accomplish this required development.

Service Connection - Secondary Conditions

The Veteran contends that she has left knee, left leg, 
bilateral hip and low back disabilities due to her service 
connected right knee disability. Under 
38 C.F.R. § 3.310(a), service connection may be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.

In June 2006, the Veteran's VA outpatient physician noted 
that x-ray evidence fails to explain the reason for her 
orthopedic symptoms, and that she required a rheumatologic 
workup. The physician noted that he would see her following 
that workup, if no rheumatologic cause was discovered. Thus, 
the workup was presumably in order to rule out a rheumatology 
cause to her pain. 

In March 2009, the RO afforded the Veteran a VA/QTC 
examination, which confirmed normal x-ray findings regarding 
the left knee, leg, hips, and back. The examiner diagnosed 
left knee strain, bilateral hip strain, and lumbar strain, 
and specifically noted that no other diagnosis can be 
determined without a rheumatology evaluation. The RO 
explicitly failed to approve the rheumatology evaluation. The 
RO also failed to obtain an opinion as to whether any of the 
claimed disabilities are proximately due to the Veteran's 
service-connected right knee disability.

The Board needs a competent medical opinion as to whether the 
Veteran has left knee, left leg, bilateral hip and low back 
disabilities proximately due to the service-connected right 
knee disability. If the medical examiner deems a rheumatology 
evaluation necessary to make this determination, then such an 
evaluation should be afforded the Veteran. 38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1. Obtain and addendum to the March 2009 
VA/QTC examination report that address the 
etiology of the diagnosed migraine 
headaches. The entire claims folder must 
be provided to the examiner in association 
with the opinion. The examiner should 
provide an opinion regarding the etiology 
of the Veteran's migraine headaches by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's migraine headaches were incurred 
in service? The examiner should 
specifically comment on the Veteran's 
service treatment records noting 
migraines, and post-service treatment for 
migraines. A complete rationale should be 
provided for any opinion rendered. 

2. Afford the Veteran a VA examination of 
her claimed left knee, left leg, bilateral 
hip and low back disabilities. The entire 
claims folder must be provided to the 
examiner, and all necessary tests and 
studies should be provided, including a 
rheumatology evaluation if the competent 
medical examiner deems it necessary.

The examiner should, once all necessary 
tests, studies and examinations occur, 
state the current diagnoses related tot 
the left knee, left leg, bilateral hips, 
and low back. For any such diagnosis made, 
the examiner should render an opinion as 
to whether the disability is causally 
connected to the Veteran's service-
connected right knee disability, and, if 
not, is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's disability was incurred 
in service? 

A complete rationale should be provided 
for any opinion rendered.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


